Citation Nr: 9924099	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a damaged right 
hamstring muscle, post-operative growth or tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Winston-Salem, North Carolina RO.  This case 
was before the Board in November 1997 and January 1999 when 
it was remanded for additional development.

In July 1997, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The objective medical evidence of record demonstrates 
clearly and unmistakably that a right hamstring disability 
preexisted the veteran's active service.

2.  The objective medical evidence of record fails to 
demonstrate that the veteran's preexisting right hamstring 
disability underwent an increase in severity during active 
service.


CONCLUSION OF LAW

The veteran's preexisting right hamstring disability was not 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An August 1966 pre-induction report of medical history notes 
the presence of a scar on the veteran's right leg.  It was 
noted that the veteran had a growth or tumor removed from the 
right leg at age three.  Upon examination, no complaints or 
findings of a disability of the right hamstring were noted.  
The veteran was found to be physically qualified for military 
service.

Service medical records indicate that the veteran was seen in 
January 1967 with complaints of a growth on the right leg.  
Upon examination, soft tissue swelling was noted on the right 
upper popliteal space.  Impression was Baker's cyst of the 
right knee.  In March 1967, x-rays revealed an area of 
cortical thickening on the posterior aspect of the mid shaft 
of the femur, suggestive of a benign lesion.  The veteran 
decided to defer surgery at that time.  In April 1967, the 
veteran was seen with complaints of right knee pain.  No 
diagnosis was noted.

A June 1968 report of medical history notes that the veteran 
had a small tumor removed from the right posterior thigh in 
1949.  It was further noted that Baker's cyst was "diagnosed 
again" in 1967.  A separation examination report notes the 
presence of a soft tissue cyst on the posterior aspect of the 
right thigh.  A scar was also noted in the same location.  
Diagnosis was Baker's cyst.  The veteran was discharged in 
July 1968.

A May 1971 VA examination report notes that the veteran began 
experiencing stiffening and pain in his right knee "just 
before he started basic training."  Upon examination, 
swelling of the skin on the upper posterior right knee caused 
by a non-tender, cyst-like mass.  Diagnosis was Baker's cyst 
behind the right knee.

By rating decision dated in June 1971, the RO granted service 
connection for Baker's cyst behind the right knee, evaluated 
as noncompensable.

In May 1995, the veteran submitted a claim for service 
connection for a damaged hamstring muscle in the right knee.  
He maintained that his condition of Baker's cyst was 
misdiagnosed during his military service.

In support of his claim, the veteran submitted an August 1994 
VA examination report.  The report notes the veteran's 
complaints of a "mass" in his right knee, as well as 
instability, numbness and sharp pain in the right knee.  
Examination revealed full range of motion and stability in 
the right knee.  An approximately 2-inch slight thickening, 
which appeared to be subcutaneous fat, was noted in the lower 
right thigh.  There was no evidence of Baker's cyst.  

Also submitted was an ultrasound report from Franklin 
Regional Medical Center dated in June 1995.  The report noted 
some asymmetrical prominence of the right low hamstrings but 
"immediately cephalad to this is a long vertical scar from 
remote surgery."  There was no sign of Baker's cyst.  
Impression was essentially negative ultrasound of the right 
popliteal fossa, only slightly asymmetric from the left.

VA outpatient treatment reports dated from 1994 to 1995 are 
negative for complaints or findings related to a right 
hamstring disability.

The veteran testified at a Travel Board hearing in July 1997 
that he first noticed a problem with his right hamstring area 
during basic training in late 1966.  He testified that he 
"started having a lot of knee pain" and noticed an area 
that was "bulged out."  The veteran further testified that 
he received treatment at Womack Army Hospital and was 
diagnosed with Baker's cyst.  He testified that following 
service he was treated at the VA Hospital (VAH) in Durham.  
Diagnosis was Baker's cyst.   The veteran indicated that he 
continues to receive treatment at the Durham VAH, and that 
doctors there say "they don't see a Baker's cyst" any 
longer.  What they do see is "some kind of thickening in 
[the right] leg" which was described as an "injured 
hamstring."  The veteran testified that he has "a sharp 
pain . . . high up in the back of [the right] leg."

After reviewing the aforementioned medical evidence, the 
Board remanded the case to the RO for additional development.  
The RO was instructed to request copies of recent VA 
treatment records, request copies of the veteran's Social 
Security records, and schedule the veteran for a VA 
orthopedic examination.

The evidence of record indicates that the RO requested the 
evidence referenced in the November 1997 Board Remand.  VA 
outpatient treatment records dated from 1992 to 1997 note 
that the veteran was seen on numerous occasions for various 
complaints.  Treatment records dated in May 1992 note the 
veteran's complaints of right, posterior, distal thigh 
fullness and history of a right posterior tumor resection as 
a child.  A bone scan revealed no definite changes for soft 
tissue or osseous mass.  The fullness in the popliteal region 
was noted to be asymptomatic.  Diagnosis was degenerative 
joint disease of the right knee.

A February 1998 VA examination report notes that the veteran 
had a tumor or growth removed from his right hamstring at age 
three.  The veteran had no problems until his military 
service, when he had some pain and a slight bulge just above 
the right knee diagnosed as Baker's cyst.  The examiner 
noted, upon review of the veteran's records, that an 
ultrasound after service found the previously diagnosed 
Baker's cyst "to be part of the damaged hamstring most 
likely from the surgery" at age three.  The examination 
report notes the veteran's complaints of some numbness in the 
lateral cutaneous area and pain in the posterior of the right 
knee.  Examination revealed the veteran had a 7-cm scar that 
he received at age three during removal of a growth on the 
posterior right hamstring area.  No tissue loss, adhesions or 
tendon damage was noted.  Right hamstring function was 5/5.  
Full range of motion of the right knee was noted.  The 
examiner stated that a "small soft mass is felt to be part 
of the portion of the hamstring secondary to [the veteran's] 
surgery as a child."  The examiner further noted that the 
veteran "definitely does not have a [B]aker's cyst."  X-
rays revealed mild degenerative joint disease of the right 
knee.  Diagnoses included status post excision of growth, 
right posterior hamstring, at age three; and posterior 
hamstring mass secondary to the 

previous surgery with right knee pain and mild degenerative 
joint disease.  In answer to the questions posed on Remand, 
the examiner stated that the veteran 

previously had a tumor or growth removed 
from his right posterior hamstring at age 
3.  [The veteran] was later diagnosed as 
having a [B]aker's cyst but examination 
at this time reveals more than likely a 
portion of damaged hamstring from 
previous surgery.  No [B]aker's cyst is 
present.  As far as [the veteran's] 
diagnosis, I believe his present problem 
is secondary to the surgery that he had 
at age 3.  It is in no way related to his 
military service.

Copies of Social Security records received in April 1998 
include treatment records, which note treatment for 
disabilities of the left elbow, hands, back, left hip and 
both knees.  Also received was a March 1998 Social Security 
Administration decision, which found that the veteran was 
entitled to a period of disability and disability insurance 
benefits beginning October 1996 because of a back disability.

In a May 1998 addendum to the February 1998 VA examination 
report, the VA examiner indicated that after reviewing the 
veteran's Social Security records, his opinion (as stated 
above) remains the same.

After reviewing the aforementioned evidence, the Board again 
remanded the case to the RO for additional development.  The 
RO was instructed to forward the claims folder to an 
orthopedic specialist and obtain an opinion as to: (a) 
whether it is at least as likely as not that there was an 
increase in severity of the appellant's right hamstring 
disability during his period of active service; and (b) if 
there was an increase in pathology during the appellant's 
period of service, was this increase clearly and unmistakably 
the result of natural progress of the underlying condition.


In a January 1999 opinion, the VA examiner who conducted the 
1998 VA examination stated:

It is my opinion that the [veteran's] 
pre-existing hamstring disability did not 
increase in severity during his active 
military service of 1966-1968.  From the 
[veteran's] examination of [February] 
1998, a review of his x-rays reveals very 
mild degenerative changes with slight 
thickening of the tibial spines and 
patellar spurring.  But, otherwise, exam 
was completely within limits of normal 
with a small mass that was felt in the 
area of the hamstrings felt to be 
secondary to the [veteran's] previous 
surgery as a child.  It was also noted 
that the [veteran's] strength was rated 
five out of five as per his hamstrings 
when compared to the left.  In my 
opinion, the [veteran's] problem that he 
is having now is very clearly and 
unmistakeably [sic] the result of the 
natural progression of his underlying 
condition present since age three.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a damaged right hamstring muscle, 
post-operative growth or tumor.  He further contends that his 
right hamstring was damaged during basic training and 
misdiagnosed as a Baker's cyst.

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Veterans are 
presumed to be in sound medical condition at the time of 
entry into service except for defects actually noted when 
examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111.  If a disability is found to 
exist prior to service, the question becomes one of 
aggravation.

The evidence presented clearly and unmistakably shows that 
the veteran's right hamstring disability pre-existed his 
period of active duty from October 1966 to July 1968.  The 
veteran has admitted to having surgery to remove a growth 
prior to service and recent medical opinions also establish 
that the disability present in service was actually a 
manifestation of the preservice surgical procedure.  
Therefore, the issue is one of aggravation.  To establish 
aggravation, the evidence must show that the disability 
increased in severity during service.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

In the case at hand, a pre-induction report of medical 
history notes the presence of a scar on the veteran's right 
leg.  It was noted that the veteran had a growth or tumor 
removed from the right leg at age three.  Service medical 
records note that the veteran was seen with soft tissue 
swelling on the right upper popliteal space.  Impression was 
Baker's cyst of the right knee.  In February 1998, a VA 
examiner reviewed the veteran's records and noted that a June 
1995 ultrasound found the previously diagnosed Baker's cyst 
to be part of the damaged hamstring most likely from the 
surgery at age three.  After examining the veteran, the 
examiner opined that the veteran did not have a Baker's cyst 
and that a small soft mass was part of the portion of the 
hamstring secondary to the veteran's surgery as a child.  In 
January 1999, a VA examiner stated in no uncertain terms that 
the veteran's preexisting right hamstring disability did not 
increase in severity during his period of active duty.  There 
is nothing in the way of medical opinions which could be 
construed as even coming close to rebut this opinion by the 
VA examiner.

The evidence shows that no increase in severity of the 
underlying preexisting condition has been shown.  In the 
absence of an increasingly severe disability, the presumption 
of aggravation is not for application, nor is there any other 
medical evidence tending to show that the disability was 
otherwise aggravated in service.  As the clear preponderance 
of the evidence is against the veteran's claim of service 
connection, there is no doubt to be resolved in the veteran's 
favor and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a damaged right 
hamstring muscle, post-operative growth or tumor, is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

